Montgomery, J.
This suit is between Archibald G-. Lindsay and the administrator and heirs at law of Patrick M. Gamble, deceased. Complainant and Patrick M. Gamble were, during the lifetime of the latter, copartners. The firm was organized about the year 1872, the two partners being then owners of some pine lands in Bay county, and the partnership would appear to have been formed for the purpose of lumbering oil and disposing of the pine on these lands. The business afterwards included a retail lumber business in Detroit, a planing mill being-erected on land purchased by them in Detroit, and used in connection with that business. During the existence of this copartnership, the parties purchased and became interested in various • tracts of land. The purpose of this *32bill is to have a determination that the proceeds of certain of these lands are copartnership property, although such proceeds have come into the hands of the administrator of Patrick M. Gamble. While other descriptions are involved, there seems to be a substantial disagreement on but two tracts, referred to in the record and briefs as the Ontonagon and the Bayfield lands, being two separate purchases, the former in Ontonagon county, Mich., the latter in Bayfield county, Wis. The circuit judge found both of these” tracts to be copartnership property, and defendant Race appeals.
A brief history of the connection of Lindsay & Gamble with the Bayfield lands is as follows: On the 28th of June, 1886, a contract of sale and purchase was made between David Whitney and others, owners of the. Bay-field lands, on the one part, and Archibald G. Lindsay and Patrick M. Gamble, of the other part, by which the parties of the first part agreed “to sell to the parties of the second .part all the pine timber standing or growing” on certain pieces of land in Bayfield county, etc. The-consideration price was $125,000, payable in installments, the down payment being $31,250. The payment was made-by check on the Detroit. National Bank, and the fund was created by complainant, Patrick M. Gamble, and Henry Gamble executing a note in their individual names, and discounting it at the bank. An account was opened on the firm books of Lindsay & Gable of “ Pine Lands, Bayfield County, Wisconsin,” against which was charged $953.13, June 28; $3, June 30; and $78.20, on August 5. On January 15, 1887, the transaction was entered more at. large on the books. Pine lands, Bayfield county, Wis., were debited $125,000. A credit was extended to D. Whitney et al. (the vendors), $125,000. The Detroit-National Bank was charged with $31,250, which was credited to “Bills Payable,” with the following memorandums
*33“ Gave the bank June 28, *86, the joint note of A. G. Lindsay, P. M, Gamble, and Henry Gamble, at 6 months (the interest at 6%, $953.13, being paid by L. & G.), and assigned the pine land contract to the bank as collateral security.**
On June 28, 1887, the books charge the Michigan Savings Bank with proceeds of bills receivable, $10,347.96, and the People’s Savings Bank with a deposit of note of Lindsay & Gamble of $5,000, and also checks remitted by Henry Gamble of $12,682. D. Whitney et al. are charged with $37,812.50, which consisted of a check on the People’s Savings Bank of $26,907.19, and a check on the Michigan Savings Bank for $10,905.31. $6,562.50 of this payment was interest, and is charged on the books of the firm to pine lands, Bayfield county, Wis. On July 31, 1888, Patrick M. Gamble is credited with sundry expenses, including a charge of $45.45 against pine lands, Bayfield county, Wis., June 30 to July 6, to St. Paul, Duluth, etc. In July, 1888, Lindsay & Gamble sold the contract to Frederick Marvin and De Forest Paine, reserving a third interest, which was represented by an agreement running to Lindsay alone, but in which it is conceded that Mr. Gamble was interested, either as a partner or a joint owner. This transaction was entered upon the books. This was previous to the entry of July 31, crediting Patrick M. Gamble, expenses to St. Paul, etc.
Whether lands held in the name of one partner or of both are to be deemed copartnership property is generally a question of intent, to be gathered from the manner in which the members of the • firm have dealt with them. While the fact that funds of the copartnership have been used in paying for the lands, when originally purchased or subsequently, is not conclusive of this intent, yet it is persuasive evidence, and when, as in this case, it is accompanied by the entry of the transaction on the firm, *34books, as a copartnership transaction, under circumstances which import a daily declaration that it was so regarded, is convincing. See Merritt v. Dickey, 38 Mich. 41; Way v. Stebbins, 47 Id. 299; Williams v. Shelden, 61 Id. 311.
It is strenuously urged that the statements of complainant made after the death of Mr. Gamble are inconsistent with the claim now made. It appears that the administrator of the estate of Mr. Gamble made application to the probate court for leave to sell the interest of Gamble in certain real estate, and was required by the court to set out all the land in which Gamble was interested. The administrator thereupon applied to Mr. Lindsay for information, and was told that Henry Gamble had a third interest jn that portion of the Bayfield lands reserved, Patrick.M. Gamble one-third, and he (Lindsay) one-third. If the complainant fully understood the legal interest which is vested in a copartner, this statement would be strong evidence against the contention which he now makes. But it is not uncommon for partners, in speaking of their interest in copartnership property, to refer to their ownership as an aliquot part which corresponds to their interest in the copartnership; and it appears that in this very case Mr. Lindsay, referring to the Detroit lumber yard lands, stated:
“ The foregoing is Lindsay & Gamble's lumber yard, in city of Detroit. Interest of Patrick M. Gamble is one-half."
Yet it is conceded that, under the facts shown, the lumber yard is copartnership property, and Patrick M. Gamble's interest was not one-half until the copartnership transactions were closed and the firm debts paid. The effect of this testimony is, therefore, to show nothing more than that complainant was inaccurate in his statement. It is quite clear that he did not intend to assert *35that the firm creditors were not concerned in the lands.
Taking the evidence as a whole in this case, we cannot escape the conclusion that the intention to treat this Bayfield purchase as a partnership transaction is fairly shown.
The Ontonagon lands stand upon a somewhat different footing. Complainant’s counsel in their brief state:
“We recognize that the court might very well come to the conclusion that it [the Ontonagon tract] rested on quite different footing from the main subject of controversy, — the Bayfield pine, — and might very well hold the Bayfield pine to be partnership assets, and the Ontonagon pine to have been so treated by the written contracts between the parties as to take it out of the partnership.”
While contending that, even as to these lands, the -decree of the court below was right in decreeing them to be copartnership property, yet complainant’s counsel con-cede that the form of the papers made in this purchase and the mode of final disposition make a substantially different case as respects these lands than that relating to the Bayfield tract. In the purchase of the Ontonagon tract, a contract was taken running to Thomas Nester, Archibald G. Lindsay, Patrick M. Gamble, and De Forest Paine. The contract contained the recitation that—
“ The grant, sale, and conveyance shall be to the said parties of the second part, and held by them as copartners and joint owners, therein, in the proportions following, to wit: One undivided third thereof to said Thomas Nester; ■one undivided sixth thereof to said Archibald G. Lindsay; one undivided sixth thereof to said Patrick M. Gamble; and one undivided third thereof to said De Forest Paine.”
And on the same day an agreement was entered into between the parties, which provided that “the liability upon said contract and all said notes, as between the parties hereto, is as their individual interests are stated in said contract, to wit: Thomas Nester, one-third; Archibald *36G. Lindsay, one-sixth;. Patrick M Gamble, one-sixth; DeForest Paine, one-third,” — and further provided that, if any of the parties should pay anything on the contract or notes for or in behalf of any of the other parties, he should have a lien upon the undivided interest of the other for such payments; and it appears that, when the first payment was made, none of the firm money was used for the purchase. While, in view of the subsequent entries in the books, it is not altogether clear that the parties did not intend this as a firm transaction, yet, as the burden of proof rests upon the complainant to remove the strong presumption which arises from the form of the written instruments, — if, indeed, they are not sufficiently specific to be conclusive, — we hold that these lands should not be treated as copartnership property.
It is urged that, as Henry Gamble is interested in the proceeds of the Bayfield lands, he should be made a party. After the sale to Marvin and Paine, an agreement was made which recited that Patrick M. Gamble, Archibald G. Lindsay, and Henry Gamble were jointly interested in the purchase of the lands, and that Henry Gamble had advanced $12,952, and Lindsay and Gamble had sold the land contract for $175,000. It was agreed that—
“ Said Lindsay and Patrick M. Gamble will pay to said Henry Gamble said moneys advanced and paid by him on the purchase price of said lands, together with interest thereon, and that, in addition thereto, they will pay to said Gamble one undivided one-third of all the net profits-arising out of the purchase and sale of said lands aforesaid, said payments to be made at the times when said Lindsay and Patrick M. Gamble shall receive payments on the said contract of sale made by them in duplicate.”
The agreement contemplated that the proceeds of the land were to come into the possession of Lindsay & Gamble, whether as partners or as individuals, and both were made liable in this undertaking to pay Henry Gamble the *37amount due him. His remedy is not affected by this proceeding. If, as between complainant and the administrator of the estate of Patrick M. Gamble, the complainant is entitled to the possession of the fund, it is no answer to say that, when in the proper custody, it will be subject to the claims of Henry Gamble. It is true the claim is ■one which might be proven against the estate of Patrick M. Gamble, but so of all the partnership indebtedness. The primary fund for its payment is, however, the co-partnership fund.
It is contended that the decree went too far in determining that the firm was indebted to the complainant. We think that the decree in this respect is premature. It .appears to have been agreed between the parties that the only question to be litigated in the present bill was whether these’ several tracts of land were copartnership property. The defendants did not go into the subject of accounting, and the determination as to whether the estate is indebted to complainant should not be had until the accounting is completed.
The decree will be modified, and the finding that the 'Ontonagon lands were copartnership lands reversed. In other respects the decree relating to these lands will be affirmed, and the case remanded for an accounting. Appellant will recover costs of this Court,
The other Justices concurred.